RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 06a0043p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                   X
                              Plaintiff-Appellee, -
 UNITED STATES OF AMERICA,
                                                    -
                                                    -
                                                    -
                                                        No. 05-5416
          V.

                                                    ,
                                                     >
 LEONARD JERMAIN WILLIAMS,                          -
                            Defendant-Appellant. -
                                                   N
                     Appeal from the United States District Court
                   for the Western District of Tennessee at Jackson.
                 No. 03-10105—James D. Todd, Chief District Judge.
                                   Submitted: January 24, 2006
                              Decided and Filed: January 31, 2006
                     Before: SILER, SUTTON, and COOK, Circuit Judges.
                                       _________________
                                            COUNSEL
ON BRIEF: M. Dianne Smothers, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Memphis,
Tennessee, for Appellant. James W. Powell, ASSISTANT UNITED STATES ATTORNEY,
Jackson, Tennessee, for Appellee.
                                       _________________
                                           OPINION
                                       _________________
        COOK, Circuit Judge. Leonard Jermain Williams pleaded guilty to possessing firearms after
having been convicted of a felony, in violation of 18 U.S.C. § 922(g). The district court sentenced
him, and Williams now asks this court to vacate the sentence as unreasonable. Because the district
court reasonably sentenced Williams, we affirm.
                                                  I
        Following Williams’s guilty plea, the probation office prepared a presentence report. The
report recommended two Sentencing-Guidelines enhancements because Williams possessed three
stolen firearms. Williams objected to the enhancements as based on facts neither admitted by the
defendant nor found by a jury, but the court overruled the objections, finding Williams’s guilty plea
and written statement sufficient to constitute an admission.




                                                 1
No. 05-5416                United States v. Williams                                                               Page 2


        The district court, “consider[ing] the guidelines only in an advisory fashion,” concluded that
the “range of 57 to 71 months . . . calculated by the probation officer . . . is a reasonable range.” The
court then imposed a sentence of 64 months:
         The defendant’s number of firearms, three, is at the low end of that range, so that
         would justify a sentence at the low end of his sentencing range. The defendant’s
         criminal history score is at the top of the criminal history category. That would
         justify a sentence at the top end of the range. Put those two factors together and the
         court concludes that a sentence near the middle of the sentencing range is an
         appropriate, reasonable sentence.
                                                            II
       We must affirm Williams’s sentence if it is “reasonable.” United States v. Christopher, 415
F.3d 590, 594 (6th Cir. 2005). Williams suggests that the district court presumed the Guidelines
range to be reasonable, and that this deprived him of a proper integration of the statutory factors
found in 18 U.S.C. § 3553(a). His arguments lack merit.
        Although several of our sister circuits have concluded that any sentence within the applicable
Guidelines range garners a presumption of reasonableness,1 this court has yet to articulate what
weight should be accorded the Guidelines relative to the other sentencing factors listed in § 3553(a).
See United States v. Webb, 403 F.3d 373, 385 n.9 (6th Cir. 2005) (declining “to indicate what weight
the district courts must give to the appropriate Guidelines range, or any other § 3553(a) factor”); see
also id. at 385 (Kennedy, J., dissenting). We now join several sister circuits in crediting sentences
properly calculated under the Guidelines with a rebuttable presumption of reasonableness. Such a
presumption comports with the Supreme Court’s remedial decision in Booker. See United States
v. Booker, 125 S. Ct. 738, 757 (2005) (holding that the modified Federal Sentencing Act “requires
a sentencing court to consider Guidelines ranges, but . . . permits the court to tailor the sentence in
light of other statutory concerns as well” (citation omitted)).
        Here, the district court determined that “the advisory nature of the guidelines leads the court
to conclude that this range of sentences . . . is a reasonable range.” Williams argues from this that
the district court improperly presumed the Guidelines range to be reasonable. Assuming we agree
with Williams’s interpretation, we nonetheless discern no error in light of our holding above.
         Williams’s related argument—that the district court, in focusing on the Sentencing
Guidelines, ignored the remaining factors listed in § 3553(a)—likewise fails. Williams correctly
notes that the sentencing judge must consider the list of sentencing factors articulated in 18 U.S.C.
§ 3553(a). See United States v. Kirby, 418 F.3d 621, 626 (6th Cir. 2005). Such consideration,
however, need not be evidenced explicitly, and Williams fails to point to any indication that the
district court ignored those factors.
       In fact, the record demonstrates that the district court did consider § 3553(a) factors. For
instance, the court recommended that Williams be allowed to serve his sentence “at an institution

         1
           See United States v. Gonzalez, 134 Fed. Appx. 595, 598 (3d Cir. 2005) (unpublished order) (“Although the
Sentencing Guidelines are not mandatory, sentences within the prescribed range are presumptively reasonable.”); United
States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005) (“The best way to express the new balance, in our view, is to
acknowledge that any sentence that is properly calculated under the Guidelines is entitled to a rebuttable presumption
of reasonableness.”); United States v. Lincoln, 413 F.3d 716, 717 (8th Cir. 2005); see also United States v. Mares, 402
F.3d 511, 519 (5th Cir. 2005) (“If the sentencing judge exercises her discretion to impose a sentence within a properly
calculated Guideline range, in our reasonableness review we will infer that the judge has considered all the factors for
a fair sentence set forth in the Guidelines. Given the deference due the sentencing judge’s discretion . . . it will be rare
for a reviewing court to say such a sentence is ‘unreasonable.’”).
No. 05-5416            United States v. Williams                                                 Page 3


where [he could] get . . . drug treatment and drug counseling.” See 18 U.S.C. § 3553(a)(2)
(requiring the court to consider “the need for the sentence imposed . . . to provide the defendant with
. . . medical care, or other correctional treatment”). In discussing Williams’s inability to pay a fine
and in recommending an institution close to West Tennessee so that Williams could be close to his
family, the court took into account “the kinds of sentences available.” See id. § 3553(a)(3); United
States v. Hicks, 152 Fed. Appx. 803, 809 (11th Cir. 2005) (holding that the district court, in
discussing the defendant’s inability to pay a fine, addressed “the kinds of sentences available”).
         Williams identifies no factor from § 3553(a) that would render his sentence unreasonable;
instead he asks the court to conclude that the district court’s failure to explicitly discuss each factor
rendered his sentence unreasonable. “Although the district court may not have mentioned all of the
[§ 3553(a)] factors . . . explicitly, and although explicit mention of those factors may facilitate
review, this court has never required the ‘ritual incantation’ of the factors to affirm a sentence.”
United States v. Johnson, 403 F.3d 813, 816 (6th Cir. 2005) (affirming sentence for violation of
supervised release terms). “The court need not recite these factors but must articulate its reasoning
in deciding to impose a sentence in order to allow for reasonable appellate review.” Kirby, 418 F.3d
at 626; see United States v. Contreras-Martinez, 409 F.3d 1236, 1242 (10th Cir. 2005) (“[T]he
sentencing court is not required to consider individually each factor listed in § 3553(a) before
issuing a sentence. Moreover, we do not demand that the district court recite any magic words to
show that it fulfilled its responsibility to be mindful of the factors that Congress has instructed it to
consider.”) (quotation omitted); United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005) (“We
now . . . squarely hold that nothing in Booker or elsewhere requires the district court to state on the
record that it has explicitly considered each of the § 3553(a) factors or to discuss each of the
§ 3553(a) factors.”).
        Here, the district court articulated its reasoning sufficiently to permit reasonable appellate
review, specifying its reasons for selecting a sentence in the middle of the Guidelines range. “[T]he
record indicates that the district judge carefully reviewed and weighed all the relevant information
provided by [Williams], the government, and the probation office before arriving at [Williams’s]
sentence. As a result, we find nothing in the record that indicates that [Williams’s] sentence is an
unreasonable one . . . .” Webb, 403 F.3d at 385.
                                                   III
          In the absence of a showing that the district court imposed an “unreasonable” sentence, we
affirm.